Citation Nr: 1738346	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-09 232A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas
 
 
THE ISSUES
 
1.  Entitlement to service connection for a low back disability, to include lumbar stenosis, status post laminectomy.
 
2.  Entitlement to service connection for a right elbow disorder to include a ligament strain.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his Spouse


ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from February 1973 to May 1981.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded this case in April 2015 for further development.
 
The Veteran and his spouse testified at a September 2013 videoconference hearing before the undersigned.  A copy of the transcript is of record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In April 2015, the Board remanded this case to the AOJ to obtain additional private treatment records, particularly those pertaining to his claimed right elbow disability from 1981, and lower back disability from 1982 or 1983.  The Board directed the AOJ to document all attempts to locate relevant private treatment records and to notify the Veteran of the specific records VA is unable to obtain.
 
In October 2015, the Veteran submitted a VA Form 21-4142, Authorization for Release of Information, for Dr. Garb's treatment records from 1981 to the present.  In November 2015, VA obtained a number of treatment records from Dr. Garb, the earliest of which is dated May 2010.  However, the AOJ did not, in accordance with the Board's remand instructions and VA's duty to assist, notify the Veteran of the specific records VA was unable to obtain, namely records dated from 1981 to May 2010.  When requesting private records, VA is required to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  38 C.F.R. § 3.159 (2016).  Reasonable efforts generally consist of an initial request and, if records are not received, a single follow-up request.  Id.  VA is also required to inform the Veteran that records have been requested and that if VA is unable to obtain them, the claimant is responsible for submitting them himself.  38 C.F.R. § 3.159 (e).
 
Accordingly, the case is REMANDED for the following action:
 
After fully complying with the duty to assist provisions of 38 C.F.R. § 3.159 as outlined above, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied issue a supplemental statement of the case.  In the supplemental statement of the case, the RO must: (a) notify the Veteran of any unsuccessful attempts to obtain private treatment records from any source, to include from Dr. Garb from 1981 to May 2010; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




